  Case 14-81436      Doc 37       Filed 11/16/18 Entered 11/16/18 09:30:51           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DONALD E. MIATKE, JR.                 §       Case No. 14-81436
       ASPASIA L. MIATKE                     §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/06/2014.

       2) The plan was confirmed on 07/11/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 05/30/2018.

       6) Number of months from filing or conversion to last payment: 48.

       7) Number of months case was pending: 54.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $7,902.00.

       10) Amount of unsecured claims discharged without full payment: $31,790.51.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81436      Doc 37       Filed 11/16/18 Entered 11/16/18 09:30:51         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 17,836.00
      Less amount refunded to debtor(s)                      $ 412.00
NET RECEIPTS                                                                      $ 17,424.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,288.27
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 5,288.27

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal     Interest
Name                                Class   Scheduled   Asserted       Allowed         Paid         Paid
ATTORNEY GARY C FLANDERS            Lgl      4,000.00   4,000.00       4,000.00    4,000.00         0.00
CITIZENS FINANCE                    Sec      6,200.00   6,147.45       6,147.45    6,147.45     1,210.27
HOLCOMB STATE BANK                  Sec      3,900.00   3,294.50       3,265.11    3,265.11       740.83
AMERICAN MEDICAL RESPONSE           Uns        850.00        NA             NA         0.00         0.00
ANGELOS                             Uns         50.00        NA             NA         0.00         0.00
ASPEN DENTAL                        Uns         30.00        NA             NA         0.00         0.00
CENTURY LINK                        Uns        300.00        NA             NA         0.00         0.00
CGH MEDICAL CENTER                  Uns      1,000.00        NA             NA         0.00         0.00
CHASE BANK                          Uns      1,400.00        NA             NA         0.00         0.00
CHECKS FOR CASH                     Uns        300.00        NA             NA         0.00         0.00
COMCAST                             Uns      1,150.00        NA             NA         0.00         0.00
COMMONWEALTH EDISON                 Uns        395.00        NA             NA         0.00         0.00
CROWN EXTERMINATORS                 Uns        100.00        NA             NA         0.00         0.00
DIRECTV, LLC BY                     Uns        419.00     418.78         418.78       18.68         0.00
DISH NETWORK                        Uns        445.00        NA             NA         0.00         0.00
DIXON PUBLIC SCHOOLS                Uns         50.00        NA             NA         0.00         0.00
TRI STATE ADJUSTMENTS               Uns        280.00     280.49         280.49       12.51         0.00
DR LESAGE                           Uns         70.00        NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-81436      Doc 37       Filed 11/16/18 Entered 11/16/18 09:30:51    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
ED FINANCIAL SERVICES               Uns          0.00        NA         NA        0.00       0.00
FIFTH THIRD BANK                    Uns        800.00        NA         NA        0.00       0.00
PREMIER BANKCARD/CHARTER            Uns        500.00     496.97     496.97      22.16       0.00
PREMIER BANKCARD/CHARTER            Uns        450.00     448.27     448.27      19.99       0.00
FIRST PREMIER BANK                  Uns        230.00        NA         NA        0.00       0.00
GENESIS HEALTH GROUP                Uns        490.00     474.00       0.00       0.00       0.00
HEIGHTS FINANCE                     Uns      3,200.00        NA         NA        0.00       0.00
HIGHLAND COMMUNITY COLLEGE          Uns        225.00        NA         NA        0.00       0.00
IMAGINE MASTERCARD                  Uns        740.00        NA         NA        0.00       0.00
OPS 9 LLC                           Uns        120.00     120.66     120.66       5.38       0.00
RRCA ACCOUNTS MANAGEMENT            Uns      5,370.00   2,334.17   2,334.17     104.10       0.00
MARCIA JONES                        Uns        350.00        NA         NA        0.00       0.00
MENARD INC                          Uns        200.00        NA         NA        0.00       0.00
MIDWEST DENTAL                      Uns        340.00        NA         NA        0.00       0.00
TRI STATE ADJUSTMENTS               Uns         70.00      69.00      69.00       3.08       0.00
MUTUAL MANAGEMENT                   Uns        200.00        NA         NA        0.00       0.00
OREGON COMMUNITY SCHOOLS            Uns        325.00        NA         NA        0.00       0.00
RADIOLOGY CONSULTANTS OF            Uns         70.00        NA         NA        0.00       0.00
SPRINGLEAF FINANCIAL SERV. OF       Uns      9,800.00   6,959.46   6,959.46     310.36       0.00
SPRINT NEXTEL - DISTRIBUTIONS       Uns        480.00     480.93     480.93      21.45       0.00
SPRINT - LEGAL DEPT                 Uns          0.00        NA         NA        0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns         30.00        NA         NA        0.00       0.00
TITLE CASH OF ILLINOIS INC          Uns      1,400.00        NA         NA        0.00       0.00
VERIZON WIRELESS                    Uns      1,000.00        NA         NA        0.00       0.00
WOODFOREST NATIONAL BANK            Uns        744.00   1,129.92   1,129.92      50.39       0.00
MATTHEW MIATKE                      Uns          0.00        NA         NA        0.00       0.00
DONALD MIATKE SR                    Uns          0.00        NA         NA        0.00       0.00
PSYCHOLOGY ASSOC                    Uns          0.00      15.00      15.00       0.67       0.00
NICOR GAS                           Uns          0.00     861.03     861.03      38.39       0.00
WOODFOREST NATIONAL BANK            Uns          0.00     497.90     497.90      22.21       0.00
KSB HOSPITAL                        Uns          0.00   3,200.00   3,200.00     142.70       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81436      Doc 37       Filed 11/16/18 Entered 11/16/18 09:30:51     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 9,412.56       $ 9,412.56         $ 1,951.10
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 9,412.56       $ 9,412.56         $ 1,951.10

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 17,312.58         $ 772.07                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,288.27
       Disbursements to Creditors              $ 12,135.73

TOTAL DISBURSEMENTS:                                            $ 17,424.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81436        Doc 37      Filed 11/16/18 Entered 11/16/18 09:30:51               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
